Citation Nr: 0814453	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  00-14 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 20, 1964 to 
October 16, 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.   

In June 2005, the Board reopened a claim for entitlement to 
service connection for  and acquired psychiatric disorder and 
remanded the matter to the RO to afford due process and for 
other development.  Thereafter, the RO continued the denial 
of the veteran's claim (as reflected in a January 2008 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file contains medical evidence suggesting that the 
veteran has a psychiatric disorder may have had its onset 
during service; however, the September 1964 separation 
physical examination only noted the presence of a personality 
disorder and post service treatment records show psychiatric 
treatment in the 1980s, many years after service discharge.  
However, the veteran's VA physician indicated that the 
veteran's mental disability was possibly related to his 
military experiences. It was not indicated in the statement 
whether the physician reviewed the claims folder and service 
medical records prior to rendering his opinion.

Pursuant to the Board's June 2005 remand, the veteran was to 
have been afforded  a VA examination by a psychiatrist.  
However, the veteran was afforded an examination by a 
psychologist the VAMC in Albany.  The examiner concluded in 
essence that the veteran's mental disorders were unrelated to 
service.  However, the examination report failed to provide 
the requested detailed response vis-à-vis discussion of 
specific evidence of record, including service medical 
records and the January 2000 opinion from the VA physician.  
The RO has not complied with the Board's June 2005 remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders).

The Board observes that the veteran was subsequently afforded 
the opportunity to have another examination at VA Medical 
Center at White River Junction because a psychiatrist was not 
available at the Albany VAMC.  However, he indicated that he 
was unable to attend an examination at that facility because 
of illness but suggested that he could attend an examination 
at the Albany VAMC.  The Board observes that the approximate 
distance from the veteran's residence to the VAMC in Albany 
is approximately 10 miles whereas the distance to the 
facility at White River Junction is approximately 138 miles 
and does not consider that the facility in Vermont is a 
reasonable alternative.  Under the circumstances, the Board 
considers that the duty to assist has not been fulfilled.  

Accordingly, the case is REMANDED for the following action:

1. . The veteran should then be afforded 
either a VA psychiatric examination or a 
contract psychiatric examination.  Prior 
to the examination, the claims folder must 
be made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The psychiatrist should 
elicit from the veteran a comprehensive 
social, educational and occupational 
history including information regarding 
the onset and progression of relevant 
symptoms.  All indicated tests and 
studies, including psychological 
examination/testing, if necessary, are to 
be performed and the examiner should 
review the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.

The psychiatrist should discuss the nature 
and extent of any psychiatric disorder, if 
present, and then set forth the medical 
probabilities that this disorder, if 
present, is traceable to any symptoms or 
treatment the veteran experienced during 
his military service.  

Specifically, the examiner should address 
whether the veteran has an acquired 
psychiatric disorder and if so, is it at 
least as likely as not that the first 
clinical manifestations of it occurred 
while the veteran was in service from 
January 1964 to October 1964, or was a 
psychosis present within one year 
following the veteran's separation from 
service?  Any opinion provided should 
include discussion of specific evidence of 
record, including service medical records 
and the January 2000 opinion from the VA 
physician.  The basis for the conclusions 
reached should be stated in full, and any 
opinion contrary to those already of 
record should be reconciled, to the extent 
possible.  

If the physician is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last statement or supplemental statement 
of the case was issued.  If the benefit 
sought on appeal remains denied, the RO 
must furnish the veteran an appropriate 
supplemental statement of the case and 
allow him a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



